Order entered July 13, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01562-CR
                                   No. 05-15-01563-CR
                                   No. 05-15-01564-CR
                                   No. 05-15-01565-CR
                           GENESIS HICKS, APPELLANT
                                             V.
                        THE STATE OF TEXAS, APPELLEE

                   On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F15-39416-T, F15-39422-T, F15-39423 & F15-39424-T


                                         ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandates in these appeals INSTANTER.

                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE